               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION



WILDEARTH GUARDIANS,et al.,                          Lead Case No.
                                                   CV 19-56-M-DWM
           Plaintiffs,
                                                    Member Case No.
     and                                           CV 19-60-M-DWM

SWAN VIEW COALITION, et al..

           Consolidated Plaintiffs,                    OPINION &
                                                         ORDER
     vs.

KURTIS E. STEELE, et al..

           Defendants,

     and

DAVID BERNHARDT,et al.,

           Consolidated Defendants,

     and

MONTANA LOGGING
ASSOCIATION and AMERICAN
FOREST RESOURCE COUNCIL,

           Defendant-Intervenors.



                                  Introduction

    In these consolidated cases, Plaintiffs are environmental organizations that


                                       1
challenge decisions by the United States Forest Service and the United States Fish

and Wildlife Service (collectively “Federal Defendants”) concerning the Revised

Forest Plan for the Flathead National Forest. Plaintiffs allege violations ofthe

                                                                             1
Travel Management Rule and related Executive Orders. (Doc. 75 at ^ 256.)

Plaintiffs also claim that the Federal Defendants violated the Endangered Species

Act(“ESA”)and the National Environmental Policy Act(“NEPA”)by issuing and

relying on the 2017 Biological Opinion (“2017 BiOp”). (Id at       277, 279.) The

Montana Logging Association and the American Forest Resource Council

(collectively “Defendant-lntervenors”) intervened. Currently pending are the

parties’ cross-motions for summary judgment. (Docs. 76, 86,90.) Plaintiffs’

motion for summary judgment is granted on the limited grounds set forth below.

In all other respects, summary judgment is granted in favor of Federal Defendants

and Defendant-lntervenors.

                                  Background^

I.    Flathead National Forest

      The Flathead National Forest is cradled in the Rocky Mountains of




1
  Record citations are to the lead case, CV 19-56-M-DWM, unless otherwise
noted.
^ This case involves two administrative records: the Forest Service administrative
record, cited as “FS-[bates page #]”, and the Fish and Wildlife Service
administrative record, cited as “FWS-[bates page #].” All facts are undisputed
unless otherwise indicated. (See Docs. 78, 88, 89, 92, 93,98, 99.)
                                          2
northwestern Montana, where its 2.4 million acres of public lands stretch between

Glacier National Park and British Columbia. FS-054717. The Forest is home to a

vast array of aquatic and wildlife species. At the same time, the Forest “has long

been the center of a forest products industry” that supports logging and milling,

and the Forest is widely used for social and recreational endeavors. FS-054718.

      Relevant here, the Forest supports populations of and habitats for grizzly

bears and bull trout; both are discussed below.

      A. Grizzly Bears

      This case concerns the population of grizzlies living in the Northern

Continental Divide Ecosystem (“NCDE”), one of six grizzly bear ecosystems in

the continental United States. FS-051889. The NCDE population acts as a source

for genetic diversity for other grizzly populations within the United States. FWS-

002002. Grizzly bears, including those in the NCDE,remain a “threatened

species” under the ESA. FWS-001984-85.

      Road management poses one ofthe greatest threats to grizzly bears and their

habitats. FWS-002028. Roads increase the likelihood of collision with a vehicle,

illegal harvesting, and access to humans; risk bear displacement and avoidance of

roads and road activity; and modify or fragment core grizzly habitat. FWS-

002028. Additionally, roads may disrupt breeding behaviors by discouraging

female bears to travel, feed, or shelter in high-density road areas. FWS-002066.


                                         3
Relatedly, winter motorized travel poses another significant threat to grizzlies and

their habitat. See FS-070901. Specifically, snowmobiles may cause den

emergence disruption, FWS-002008, loss of young, FS-112043, and avoidance of

den-suitable habitat, FWS-002056.

      B. Bull Trout

      Bull trout are a threatened species under the ESA,FWS-001860, and the

Forest includes 12 bull trout core areas of the Columbia Headwaters Recovery

Unit, FWS-001865. Bull trout require specific conditions to live and spawn, such

as cold, clean water through which the trout can migrate. FWS-001899. Because

bull trout require such specific habitat conditions, they are particularly susceptible

to habitat loss, fragmentation, and degradation. FWS-001894. Activities that

disrupt riparian vegetation, such as logging, can increase soil moisture and surface

runoff, which may adversely impact bull trout habitat. FWS-001931-32.

Additionally, roads and traffic in areas around bull trout habitat have the potential

to contribute to sediment delivery, FWS-001935, which adversely affects water

quality and temperature, FWS-001936.

      Relatedly, culverts are structures that allow water to flow under a road from

one side to the other, FS-083966, and they represent another threat to bull trout and

their habitat in the Forest, see FWS-030236-37. Though the parties here dispute

the inevitability of culvert “failure,” {see Doc. 93 at H 53), it is undisputed that


                                           4
culverts can trap debris and contribute to sedimentation of streams, which in turn

can have adverse effects on water quality and water temperature, FWS-030236-37.

II.   Historic Management of the Forest

      Forest plans govern the management of national forests, FS-051881, and the

National Forest Management Act requires revision of Forest Plans at least every

fifteen years, 16 U.S.C. § 1604(f)(5)(A). Until 2018, when the Revised Plan at

issue was adopted, the Forest was managed under the 1986 Forest Plan, which was

regularly amended and updated with pertinent information from Federal

Defendants. FS-054719. Relevant to the development ofthe Revised Plan are

Amendments 19 and 24 to the 1986 Forest Plan, and the Fish and Wildlife

Service’s 2017 BiOp.

      A.     Amendment 19

      Amendment 19 was adopted in the 1995 Record of Decision(“ROD”)and

provided objectives for motorized use and route density within bear management

units inside the Forest. FS-002015. Pursuant to Amendment 19, in bear

management units in which the Forest Service managed at least 75 percent of the

land, there would be no net increase in total motorized route density greater than 2

miles per square mile, no net increase in open motorized route density greater than

1 mile per square mile, and no net decrease in the amount of security core area.

FS-002015. Amendment 19 also established management directives “reduc[ing


                                         5
impacts of forest management activities on grizzly bears (especially females) by

adopting [certain directives] for subunits where the [Forest Service] managed more

than 75 percent ofthe acres in a subunit. FS-002015. These directives included:

(1)limiting high-density open road motorized access(meaning more than one mile

per square mile)to no more than 19% per subunit by 1999;(2)limiting high-

density total motorized route access(meaning more than two miles per square

mile)to no more than 19% of a subunit by 1999; and(3)providing security core

areas that equaled or exceeded 60% of each subunit by 1999 and that equal or

exceeded 68% by 2005. FS-042259. These ratios are referred to as “19-19-68.

{See Doc. 87 at 11.) Although enacted with the aim of protecting grizzlies,

Amendment 19 indirectly affected bull trout; fewer roads resulted in fewer road

crossings and culverts, which in turn decreased sedimentation in bull trout habitat.

FWS-001627.

      While the parties dispute the extent to which Amendment 19’s route density

standards required the Forest Service to reclaim existing roads in affected subunits

and to compensate for any new road construction by reclaiming other existing

roads,(Doc. 93 at T| 56), the text of Amendment 19 requires that “Forest Service

actions will result in a net gain towards the objectives on National Forest System

lands.” FS-042259. Further, it is undisputed that the Forest never met the 19-19-

68 objectives and standards of Amendment 19. FS-054747; {see also Doc. 93 at


                                         6
^ 57). To meet the objectives of Amendment 19, approximately 518 miles of

existing roads would need to be decommissioned. FS-054747.

      B.     Amendment 24

      In 2006,the Flathead National Forest designated 787,000 acres and 3,000

miles of roads and trails for over-snow vehicle use. FS-110265. The designations

were later implemented through Amendment 24 to the 1986 Forest Plan, the

Forest’s then-governing land management plan. FS-110254. The Revised Plan

incorporates Amendment 24’s previous over-snow vehicle use designations under

the Over-Snow Vehicle Rule’s grandfather provision. FS- 54762. It also identifies

567 additional acres as suitable for over-snow vehicle use, but it does not designate

any site-specific planning for that acreage. FS-54762.

      C.     2015 Bull Trout Recovery Plan

      In 2015, the Fish and Wildlife Service issued a “Recovery Plan for the

Coterminous United States Population of Bull Trout” (“the Recovery Plan”) on the

effects to bull trout and their critical habitat from the implementation of proposed

action associated with road-related activities, FS-016973-7167, and the Fish and

Wildlife Service issued a 2015 BiOp for Bull Trout,see FS-174182. Most relevant

here, the Recovery Plan and 2015 Bull Trout BiOp established annual

requirements for culvert monitoring to identify and remove problem culverts

before they failed to preempt stream sedimentation threats. FS-174226-67.


                                          7
Appendix A and Appendix E of the 2015 BiOp worked in conjunction to guide the

method and manner of the Forest Service’s inspection, see FS-174247, 174273,

and Appendix E required the Forest Service to annually inspect all culverts

remaining in bull trout habitat that were closed by gate or “guardrail, concrete,

earth barrier, or contour at intersection,” and, in certain instances, to inspect

culverts that are closed by boulders, FS-174280, 174820.

111.   Procedural History

       In 2015, the Forest Service announced its intention to revise the 1986 Plan

pursuant to its 2012 Forest Planning Rules. FS-044923. In response. Plaintiffs

submitted comments related to the Forest Service’s statement of intent to prepare a

draft Environmental Impact Statement(“EIS”). FS-083855, 087455, 094993.

Once the Forest Service published its draft EIS for the Revised Plan, Plaintiffs

timely submitted comments, FS-070673,071804, 073636, and when the Forest

Service published its draft ROD for the Revised Plan, Plaintiffs timely objected.

FS-056011,056355, 055826.

       Upon responding to the eligible objections, FS-045641-43,the Forest

Service reviewing office instructed the Forest Service to undertake additional

analysis before issuing the Final ROD,FS-045753-55. Three months later, the

Forest Service completed the final EIS for the Revised Plan. FS-052283. Then-

Forest Supervisor Chip Weber signed the final ROD on December 24, 2018, FS-


                                           8
054711-76, and the Forest Service published a notice in the Federal Register, see

83 Fed. Reg. 66,673 (Dec. 27, 2018).

      In 2017, the Fish and Wildlife Service completed its biological assessment

of the Forest, FWS-001332, and concluded that the Revised Plan was likely to

adversely affect bull trout and designated bull trout critical habitat, grizzly bear,

Canada lynx, and Canada lynx critical habitat, FWS-001341-42. In November

2017, the Fish and Wildlife Service issued its 2017 BiOp, FWS-001855, which

concluded that the Revised Plan was unlikely to jeopardize the threatened or

endangered species above, nor was it likely to adversely modify their critical

habitat, FWS-001957-60,002058-63, 002166-73.

      Plaintiffs filed suit in April 2019. Collectively, Plaintiffs raise the following

claims:(1)a NEPA violation based on road density;(2)a NEPA violation based

on culverts;(3)ESA violations based on road density and reclamation

requirements, the relevant grizzly population, access conditions, winterized motor

travel, take statements, and reliance on the allegedly flawed BiOp; and(4)

violations of the Travel Management Rule. Cross-motions for summary judgment

have been filed,(Docs. 76, 86, 90), and the Court heard oral argument on May 27,

2021,(see Doc. 115(Min. Entry).) The matter is now ripe for adjudication.

                              Summary Conclusion

      Though complicated by Plaintiffs’ numerous yet discrete claims, this does


                                           9
not appear to be a case in which the agencies cut comers. Rather, with limited

exception, the record reflects that Federal Defendants met their statutory

obligations in planning for and implementing the Revised Plan. But Plaintiffs do

succeed on several aspects of their ESA claims, which are discussed in more detail

below. Ultimately, because of the nature of the agencies’ errors, remand without

vacatur is the appropriate remedy.

                                 Legal Standards

      The Administrative Procedures Act(“APA”),5 U.S.C. §§ 706 et seq..

governs judicial review of agency actions under NEPA and the ESA. See San Luis

& Delta-Mendota Water Auth. v. Jewell^ 747 F.3d 581, 601 (9th Cir. 2014). Under

the APA,the “reviewing court shall ... hold unlawful and set aside agency action,

findings, and conclusions found to be ... arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law. 5 U.S.C. § 706(2)(A). The

review is deferential to the agency, and a court should “not [] substitute its

judgment for that of the agency.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29,43(1983).

      A decision is arbitrary and capricious “only if the agency relied on factors

Congress did not intend it to consider, entirely failed to consider an important

aspect of the problem, or offered an explanation that runs counter to the evidence

before the agency.” Id. A decision is also arbitrary and capricious if it “is so


                                          10
implausible that it could not be ascribed to a difference in view or the product of

agency expertise.” Id. On the other hand, an agency’s action is valid if the agency

 considered the relevant factors and articulated a rational connection between the

facts found and the choices made.” Id. Disagreement with the agency’s

determinations, while expected, is not a reason to overturn the agency’s

determinations ifthe agency has acted in accordance with the substantive and

procedural mandates ofthe questioned law. Consistent with the court’s obligation

not to substitute its judgment for that of the agency, an agency’s action may only

be upheld on “the basis articulated by the agency itself,” and the agency must make

plain its course of inquiry, analysis, and reasoning. Id. at 50.

                                     Analysis^

      Plaintiffs prevail on a handful of their claims related to the ESA.

Specifically, Plaintiffs succeed on their ESA claims related to grizzly bears: that

the Revised Plan is arbitrary and capricious to the extent it did not consider the

impacts of its departure from Amendment 19’s road density and reclamation

standards, did not consider the impact on the entire grizzly population, did not

adequately explain the adoption ofthe 2011 access conditions, and adopted a

flawed surrogate in its take statement concerning grizzly bears. Plaintiffs also



^ In this consolidated action, various claims were brought by various plaintiffs. To
avoid confusion, the sponsoring plaintiff is identified only in the headings for each
section; the general term “Plaintiffs” is used in the substantive discussion.

                                          11
succeed on the narrow argument that departing from Amendment 19’s culvert

removal requirements violated the ESA as it relates to bull trout. Plaintiffs also

succeed on their ESA claim that the Forest Service improperly relied on the flawed

aspects of the 2017 BiOp. However, Plaintiffs fail on their remaining ESA claims,

as well as on their NEPA and Travel Management Rule claims. The NEPA claims

are discussed first, followed by the ESA claims, and then the Travel Management

Rule claim.

I.    NEPA Claims(Swan View Coalition Claims III and IV)

      Under NEPA,federal agencies must follow systemic procedures when

contemplating actions that will have an environmental impact. 42 U.S.C. § 4332.

Consequently, agencies must consider alternatives to the proposed action

including no action—and compare those alternatives against the proposed action.

40 C.F.R. § 1502.14. This comparison and other NEPA considerations are

included in an EIS. Id. § 1502.1. An EIS is sufficient so long as it presents a full

and fair discussion of significant environmental impacts and [] inform[s] decision

makers and the public of reasonable alternatives that would minimize adverse

impacts.” Id. Forest plan revisions require the federal agency to prepare an EIS.

36 C.F.R. § 219.7(c)(1).

       NEPA’s ‘hard look’ obligation requires agencies to consider potential

environmental impacts, including ‘all foreseeable direct and indirect impacts,’ and


                                         12
‘should involve a discussion of adverse impacts that does not improperly minimize

negative side effects.   WildEarth Guardians v. U.S. Bureau ofLand Mgmt.,457

F. Supp. 3d 880, 885(D. Mont. 2020)(quoting A^. Alaska Env't Ctr. v.

Kempthorne,457 F.3d 969,975 (9th Cir. 2006)). While NEPA requires federal

agencies to take a “hard look” at the consequences of their actions, it does not

mandate a particular result. High Sierra Hikers Ass’n v. Blackwell, 390 F.3d 630,

639^0(9th Cir. 2004).

      Here, Plaintiffs argue that the Forest Service violated NEPA by failing to

abide by its obligation to take a “hard look” at the environmental impact of the

Revised Plan in two respects:(1)the Forest Service failed to consider or disclose

the consequences of the Revised Plan’s road density requirements on grizzly bears,

and (2)the Forest Service failed to consider or disclose the Revised Plan’s impacts

on bull trout. (Doc. 77 at 49-51.) Neither argument is persuasive.

      A.     Grizzly Bears

      Plaintiffs allege that the Forest Service “failed to consider or disclose” that

the Revised Plan would not use Amendment 19’s road density standards or road

reclamation requirements, and it did not seriously consider the negative effects that

might result from the departure from Amendment 19’s prohibition on high-use

non-motorized routes in secure core grizzly habitats. (Doc. 77 at 49—50.) These

contentions are belied by the record.


                                          13
      Plaintiffs claim that the Forest Service failed to disclose and consider the

Revised Plan’s departure from Amendment 19 during the EIS process. That

argument fails because the Forest Service followed NEPA processes at both the

draft and final EIS stages. Before issuing the final EIS,“[t]he NEPA process

requires the agency to first prepare a draft EIS to submit for public review and

comment.” Helena Hunters & Anglers Assoc, v. Marten^ 470 F. Supp. 3d 1151,

1161 (D. Mont 2020)(citing 40 C.F.R. § 1502.9(a)). The Forest Service complied

with this requirement and published a notice of availability of a draft EIS for the

Revised Plan in June of 2016. FS-044935. The Draft EIS specifically stated that

the Revised Plan “would replace A[mendment] 19 and other 1986 Flathead

Forest] plan direction related to grizzly bears in its entirety.” FS-046497.

Plaintiffs submitted comments in response to the draft EIS,{see Doc. 78 at     8),

raising concerns that departing from the road density requirements under

Amendment 19 would harm grizzly bear populations and habitat. See FS-070679,

070681-82, 071805-06. That Plaintiffs expressed their opposition to the Forest

Service’s proposed departure from Amendment 19’s road density standards

indicates that the Forest Service properly disclosed its proposal.

      At the final EIS stage, the Forest Service fulfilled its “hard look” obligation

because the Final EIS “consider[ed] all foreseeable and direct impacts” and

 involve[d] a discussion of adverse impacts that [did] not improperly minimize


                                         14
negative side effects.” N. Alaska Env’t Ctr., 457 F.3d at 975. The Final EIS also

included an explanation of why the Forest Service believed a change from

Amendment 19 was warranted. See, e.g., FS-054724. Additionally, the Final EIS

contemplated the negative effects of implementing the “baseline” road

requirements instead of maintaining the Amendment 19 requirements. See FS-

052416. The Final EIS acknowledged that, among the Forest Service’s potential

alternatives, the alternative selected for the Revised Plan “would provide the most

opportunity for wheeled motor vehicle use” within the Forest. FS-053067.

      Lastly, the Final EIS considered the potential consequences, including

adverse impacts, of high-use non-motorized routes in secure core habitat. The

Forest Service directly responded to “concem[s] about effects of nonmotorized

trails on grizzly bears or grizzly-bear human conflicts.” FS-052866. The Forest

Service cited multiple studies, ranging from 1985 to 2017,that considered the

effect of use on non-motorized routes in core habitat area. FS-052866-67. In

addition, as Defendant-Intervenors point out, the evidence on which Plaintiffs rely

to show that high-use of nonmotorized routes in secure core will adversely impact

grizzly bears is not compelling insofar as it considered Alaskan brown bears and

did not distinguish between motorized and nonmotorized use. {Compare Doc. 97

at 49(“Scientific evidence suggests a [negative reproductive] impact from high-

use nonmotorized routes”) with FS-153872-73 (analyzing impacts of human


                                         15
recreation on Alaskan brown bears).) Thus, though Plaintiffs disagree with the

conclusion the Forest Service reached, the Forest Service properly followed the

NEPA framework to consider the environmental impacts and potential negative

consequences of moving away from Amendment 19’s standards.

      B.     Bull Trout

      While Amendment 19 most directly affects grizzly bears, the Forest Service

had an obligation to consider the effects any departure would have on bull trout

because “NEPA’s ‘hard look’ obligation requires agencies to consider potential

environmental impacts, including ‘all foreseeable direct and indirect impacts.

Wildearth Guardians, 457 F. Supp. 3d at 885 (quoting N. Alaska Env 7 Ctr., 457 at

975). In addition, “general statements about ‘possible’ effects and ‘some risk        are

insufficient to satisfy NEPA’s “hard look” requirement. Id. at 887(quoting Or.

Nat. Desert Ass’nv. Rose, 92\ F.3d 1185, 1191 (9th Cir. 2019)). Thus, Plaintiffs

argue that the EIS for the Revised Plan is insufficient because it did not take the

requisite “hard look” at the Revised Plan’s departure from Amendment 19’s road

density requirements and its impact on bull trout. More specifically, Plaintiffs

assert that the Revised Plan abandoned previous strict culvert management and

removal requirements, inexplicably replacing them with weaker, discretionary

standards in Guideline FW-GDL-CWN-01.

      Plaintiffs are correct that the portion of the final EIS that generally discusses


                                          16
the habitat threats to bull trout, see FS-052374-75, is insufficient alone to satisfy

NEPA’s “hard look” requirement,see Or. Nat. Desert Ass'n, 921 F.3d at 1191.

But Plaintiffs’ challenge is ultimately unavailing. First, the final EIS includes a

section that specifically considers the effects of“motorized trails, travel

management, and roads” on aquatic species, including bull trout. FS-052433-34.

The final EIS also considers the effects of the Revised Plan’s road management on

aquatic species. See FS-052433-34. And, the Biological Assessment analyzed the

general effects ofthe proposed action, and it analyzed the potential impacts of

specific activities.    FS-107623-32.

      Further, while Plaintiffs take umbrage with Guideline FW-GDL-CWN-01

because it has limited application and is discretionary, the Forest Service offered

an adequate explanation of its decision to implement that Guideline. The Forest

Service acknowledged that while guidelines are discretionary, their purpose must

be met. FS-051886. The Forest Service explained that the management flexibility

inherent in the guidelines was intended to further protections for aquatic species.

including bull trout. FS-051898. The Forest Service envisions that in most

circumstances this aim will be accomplished without a net increase in roads, FS-

054989, but Guideline FW-GDL-CWN-01 allows the Forest Service to achieve the

overall aim of reduced sedimentation in situations where an increase in road length

may be necessary, such as where an existing road in a watershed area can be


                                          17
moved away from a stream, FS-054208; see also FS-054223. This explanation

indicates that the Forest Service considered the possibility that a strict requirement

prohibiting any net increases would be less beneficial to the aim of reducing

sedimentation in the streams.

      Moreover, the record shows that the Forest Service considered the impact of

its change to the scope of the conservation watershed network under the Revised

Plan. Plaintiffs argue that the Forest Service’s analysis is deficient because the

 geographic scope ofthe ‘conservation watershed network’ is narrower than the

scope of pre-existing protections for bull trout habitat.” (Doc. 77 at 51.) However,

Plaintiffs do not cite any part of the record for this argument, and their position

seems to largely take issue with the Forest Service’s reduction in culvert

monitoring within the conservation watershed network. {See id.\ see also Doc. 78

at T| 98.) But the Forest Service explained that choice. The record shows that the

Forest Service considered multiple alternatives to the Culvert Monitoring Plan, FS-

054216-05420, and explained how an adaptive approach to monitoring would

work, including consideration of a scenario in which the Plan could not be

implemented, FS-107735-36.

      In sum, the Forest Service adequately considered the bull trout-related

impacts ofthe Revised Plan.

II.   ESA


                                          18
      When a proposed agency action may affect a species protected by the ESA,

the agency must consult with either the Fish and Wildlife Service or the National

Marine Fisheries Service. See 16 U.S.C. § 1536(a)(2). Where the proposed action

is “likely to adversely affect” listed species or critical habitat, the agencies must

engage in formal consultation. 50 C.F.R. § 402.14. Such consultation results in

the issuance of a biological opinion by the consulting agency—here, the Fish and

Wildlife Service. Id. § 402.14(h). Under the ESA,the Fish and Wildlife Service

must make a jeopardy determination to ensure that the proposed action is not likely

to jeopardize protected species or adversely affect designated critical habitat. 16

U.S.C. § 1536(a)(2). The jeopardy determination must be based on “the best

scientific and commercial data available.” Id.

      A biological opinion violates the ESA if it “fails to consider[] the relevant

factors and articulate a rational connection between the facts found and the choice

made.” Ctr. For Biological Diversity v. US. Bureau ofLand Mgmt.,698 F.3d

1101, 1121 (9th Cir. 2012)(internal quotation marks and alternations omitted).

The Forest Service’s reliance on a deficient biological opinion violates the ESA.

Id. at 1128. Further, the Fish and Wildlife Service must also issue an incidental

take statement if the proposed action will result in the “take” of a protected species.

16 U.S.C. § 1536(b)(4). A “take” occurs ifthe species will be harassed, harmed,

pursued, hunted, shot, wounded, killed, trapped, captured, or collected, or there


                                           19
will be an attempt to engage in any such conduct, as a result of the action. Id.

§ 1532(19). Take statements must contain reasonable and prudent measures with

implementing terms and conditions that minimize take and with which the action

agency must comply. See 50 C.F.R. § 402.14(i).

      In relation to the ESA,Plaintiffs present seven arguments, six against the

Fish and Wildlife Service and one against the Forest Service. They are discussed

in turn.

      A.     Road Reclamation Requirements Claims(WildEarth Claim 11,
             Count 1; Swan Valley Coalition Claims 1 and 11)

             1.     Effects on Grizzly Bears

      The 2017 BiOp states that “the presence of roads and associated human

activities has detrimental impacts to grizzly bears.” FWS-002005. The BiOp then

explains that secure habitat is important to the survival of grizzly bears, and

  gjrizzly bear habitat security is primarily achieved by managing motorized

access. FWS-002005. This is important because “grizzly bears that experience[

negative consequences learn to avoid the disturbance generated by roads and may

not choose to use these habitats even long after road closures.” FS-002029. While

Federal Defendants attempt to refute this point, the study they cite indicated that

the selection towards roads “was partially due to bears utilizing cutting units, or

avalanche chutes which often terminated near roads. Few bears exhibited positive

selection towards areas near roads having >60 vehicles/day.” FS-182183. The

                                          20
science supports Plaintiffs’ argument that, generally, bears avoid roads,

particularly motorized ones.

      Since roads are “an important aspect of the problem” of maintaining grizzly

bear populations, the Fish and Wildlife Service was obligated to consider the road

reclamation and density standards of the Revised Plan. See Save Our Cabinets v.

U.S Fish & Wildlife Serv., 255 F. Supp. 3d 1035, 1063(D. Mont 2017)

(concluding that FWS’s failure to consider “an important aspect of the problem'

violated the ESA). The parties dispute the nature and scope of that consideration.

      First, the parties disagree about whether the Fish and Wildlife Service had to

 compare” Amendment 19 to the Revised Plan. Ultimately, Federal Defendants

are correct that, under § 7 of the ESA,the Fish and Wildlife Service was not

required to consider the environmental baseline against the proposed action. See

50 C.F.R. § 402.14(g). But, as Plaintiffs note, the baseline was established in 2011

while Amendment 19 was in effect. FS-052052. Consequently, though the Fish

and Wildlife Service did not need to directly compare Amendment 19 with the

Revised Plan, it did need to consider whether the Revised Plan would have an

effect on the 2011 baseline, which was the product of the 1986 Forest Plan and its

amendments, including Amendment 19.

      Second, at the heart of the parties’ conflict is whether the Fish and Wildlife

Service was required to expressly consider the role of“closure devices” in road


                                         21
density and management. In other words, are “closure devices” an “important

aspect of the problem” to be addressed by the Revised Plan? The answer is yes.

      Amendment 19 required the Forest Service to reclaim and render a road

inaccessible to motor vehicles before excluding the road from road-density

calculations. FS-178392. A reclaimed road was defined as a road that “ha[d] been

treated in such a manner so as to no longer frinction as a road or trail and has a

legal closure order until reclamation treatment is effective. This [could] be

accomplished through one or a combination of treatments including: recontouring

to original slope, placement of natural debris, or revegetation with shrubs or trees.

FS-178392. This “reclaimed road” standard is the standard underlying the 2011

baseline. See FS-052052. The Revised Plan replaced the “reclaimed road'

standard with an “impassable road” standard. An “impassible road” is

      a road that has been treated in such a manner that the road is blocked
      and there is little resource risk if road maintenance is not performed on
      a regular basis (self-maintaining).. . . Roads may become impassable
      due to a variety of causes, including but not limited to one or more of
      the following: natural vegetation growth, road entrance obliteration,
      scarified ground, fallen trees, boulders, or culvert or bridge removal.
      Impassible roads may remain on the inventoried road system if use of
      the road is anticipated at some point in the future. Some, but not all,
      roads placed in intermittent stored service may be impassible.

FS-052079. Impassible roads do not count in the total motorized route density as

long the first 50 to 300 feet ofthe road “has been treated to make it inaccessible to

wheeled motorized vehicles during the non-denning season.” FS-052079. The


                                          22
problem as it relates to grizzly bears, according to Plaintiffs, is that the “reclaimed

road” standard from Amendment 19 “ensured the integrity of road closures and

created a substantial disincentive for new road construction in grizzly habitat.

while the mere “blocking” required under the Revised Plan will not have the same

effect. (Doc. 77 at 27.)

      In support of their argument. Plaintiffs insist that Federal Defendants knew

that ineffective road closures could lead to motorized use of decommissioned

roads. One of the studies Plaintiffs cite was performed by Plaintiff Swan View

Coalition in 2004. FS-065784-97. That study found that in the Swan Lake Ranger

District—an area encompassed by the Revised Plan—53 of the 169 routes(31.4%)

showed no signs of use. FS-065788. The study concluded that roughly 68% of the

remaining roads showed use because of ineffective road closures. FS-065788. Of

those 116 ineffective closures, 67 were “permanent barriers” that showed signs of

detour. FS-065788.

      Federal Defendants argue that road closures are not an important part of the

problem related to road use and density because a 1996-2005 Forest Service study

demonstrated “that only 3 to 15% of gates, barriers, and signs were deemed

ineffective, with the average at 7%.” (Doc. 91 at 21 (citing FS-176296-97).)

Because the overall grizzly bear population in the NCDE was increasing during the

time ofthe study. Federal Defendants concluded that the level of road closure


                                          23
effectiveness was not problematic. {Id.) However, the Forest Service’s study only

considered road closures ineffective if they could not be fixed by the inspector

before leaving the inspection site, FS-176296, which means that some of these

closure devices were allowing use before being remedied by inspection.

      Thus, the science indicates that, even where “permanent barriers” are used.

road closures may be ineffective and use may occur or continue. Both the Swan

View Coalition Study and the Forest Service Study support that argument.

Because the 2017 BiOp identified use management as the primary method of

protecting grizzly bear habitat, which in turn maintains and protects grizzly bear

populations, see FWS-002005,the Fish and Wildlife Service’s failure to consider

the effect of ineffective road closures was arbitrary and capricious. This

conclusion is also bolstered by the fact that the 2017 BiOp cites at least one study

that determined “that the leading cause of human-cause mortality [of NCDE

grizzly bears] was management removals.” FWS-002001; but see id. (noting that

poaching and malicious kills may be underreported). Additionally, Federal

Defendants’ explanation in its summary judgment briefing about why it apparently

did not consider road closure devices is impermissible post hoc rationalization.

See Motor Vehicle Mfrs.^ 436 U.S. at 50(explaining that an agency’s action may

only be upheld on “the basis articulated by the agency itself,” and the agency must

make plain its course of inquiry, analysis, and reasoning).


                                         24
       In this case, the Fish and Wildlife Service violated the ESA by not

considering the impact of ineffective road closures in its 2017 BiOp.

             2.      Bull trout

       The ESA prohibits federal agencies from taking direct or indirect action that

will “result in the destruction or adverse modification of[designated] critical

habitat.   16 U.S.C. § 1536(a)(2);       also 50 C.F.R. § 402.02. The 2017 BiOp

acknowledges that the Revised Plan’s effects on bull trout are indirect, and notes

that “activities that disturb the soil surface adjacent to or in occupied habitat have

the greatest potential to result in adverse effects to bull trout and bull trout critical

habitat.” FWS-001930-31. The BiOp states that roads can adversely affect bull

trout and bull trout habitat, and one way to mitigate potentially damaging

sedimentary runoff is culvert management. FWS-001934-45.

      Plaintiffs argue that the 2017 BiOp runs counter to the evidence that roads

harm bull trout in two ways:(1)it abandons Amendment 19’s culvert removal

requirements, and (2)it implements a less protective Culvert Monitoring Plan.

Though both of Plaintiffs’ bull trout-related ESA challenges deal with Amendment

19’s culvert monitoring and removal standards, the challenges are distinct enough

to warrant separate discussion. As explained below. Plaintiffs succeed on the first

part of their challenge. The scientific evidence does not support the Revised Plan’s

shift away from mandatory culvert removal, particularly since the Fish and


                                            25
Wildlife Service endorsed culvert removal as one ofthe most effective bull trout

protection tools just two years prior to the 2017 BiOp. See FS-017013. Plaintiffs

fail on the second part of their challenge, however, because the sort of

programmatic approach the Service takes is authorized under the ESA and is not

contrary to the evidence.

                    a.      Culvert Removal

      The Fish and Wildlife Service’s historic position on culvert removal

including as recently as 2015—and its lack of explanation for moving away from

that position undercuts its argument that the Revised Plan’s culvert removal

standards are based on the best available science. In a previous biological opinion

prepared for the Moose Post-Fire Project within the Flathead National Forest in

2002, the Fish and Wildlife Service noted that “any crossing structure would have

a 100% chance of failure over its installation life if it is not removed after the road

is abandoned.” FWS-030236—37. That same opinion also found that “[a] culvert

that is designed for a 100-year event that would remain in for 10 years would have

a 9.6% chance of failure. The same culvert designed to stay in for 20-years would

have a 19.2% chance of failure.” FWS-030236 (internal citation omitted).

      Over a decade after acknowledging these findings, in 2015, the Fish and

Wildlife Service promulgated the Recovery Plan. The Recovery Plan identified

 culvert removal or redesign at stream crossings” as a factor for the success of bull


                                          26
trout conservation efforts since 1999. FS-017008. It also identified sedimentation

as a threat to bull trout and suggested that “sediment impacts from roads c[ould] be

addressed by,” among other things, “maintaining bridges, culverts, and crossings;

or decommissioning surplus roads and removing culverts and bridges on closed

roads. FS-017013. Notably, Amendment 19 was in effect when the Fish and

Wildlife Service published the Recovery Plan, meaning Amendment 19’s

requirement that roads be “reclaimed,” which included the culvert-removal

requirement, was in place.

      In its 2017 BiOp, the Fish and Wildlife Service noted that “[r]oad networks

have been shown to have detrimental effects on water and aquatic resources in

forested landscapes,” FWS-001935, and “[t]he potential for roads to have

detrimental effects on aquatic resources exists as long as the road is retained.

FWS-001936. But, the BiOp also noted that proper design and maintenance of

roads can effectively disperse sedimentation. FWS-001936. The Fish and Wildlife

Service concluded that “[r]oad decommissioning reduces the long-term risk of

sediment delivery to streams from roads and roadside ditches through reducing

culvert failures and landslides,” FWS- 001936-37, but road decommissioning

under the Revised Plan does not include mandatory culvert removal,see FS-

052079 (defining “impassable” road).

      With this emphasis on the relationship between bull trout population and


                                         27
habitat conservation and culvert management and removal, it is inexplicable why,

two years after the Recovery Plan, the Fish and Wildlife Service determined that

culvert removal is no longer required. Both Defendant-Intervenors and Federal

Defendants point to guidelines within the Revised Plan that ostensibly function in

the aggregate to remove problem culverts, but these guidelines do not address the

root of the problem. For example, one of the Revised Plan’s objectives is to

decommission or place into storage 30 to 60 miles of road over roughly the next 15

years, which the Fish and Wildlife Service avers will have the effect of improving

watershed conditions by decreasing road density. FWS-001937 (citing Guideline

FW-OBJ-lFS-01). This Guideline does not mention culverts.

      Defendant-Intervenors also point to Guidelines FW-OBJ-WTR-02 and 03 as

guidelines that “help to remove or mitigate risk factors associated with roads.

though neither mentions culverts specifically. See FWS-001937. In response to

public comments, the Fish and Wildlife Service explained that FW-OBJ-WTR-02

emphasizes “stormproofing,” to “either upgrade or decommission the road” to

reduce the risk of future sediment delivery. FS-054201. The response identifies

 reducing hydrologic connectivity” as a means through which stormproofing could

be accomplished, FS-054201, and though Federal Defendants say that the

Guideline would reduce “stream crossing failures” and these failures “include

damaged culverts,”(Doc. 91 at 23 n.7), this clarification is not in the record. The


                                         28
Fish and Wildlife Service also explained that FW-OBJ-WTR-03 would emphasize

reconnecting stream habitat to provide for fish passage. FS-054201. But the Fish

and Wildlife Service’s response makes clear that this Guideline is concerned with

providing routes for fish spawning, not with mitigating sedimentation. See FS-

054201.

      Because the 2015 conclusion that road decommissioning, which included

culvert removal, was an effective sedimentation reduction measure, the Fish and

Wildlife Service has not explained its conclusion just two years later that culvert

removal was not required on decommissioned roads. While the Service did

conclude that non-motorized roads posed less of a threat for culvert failure and.

consequently, sedimentation, this conclusion rests on the assumption that road

closures are effective. Nonetheless, the evidence undermines this assumption. See

also All.for Wild Rockies v. Probert, 412 F. Supp. 3d 1188, 1195(D. Mont. 2019)

(concluding that Fish and Wildlife Service’s failure to consider impact of

ineffective road closures constituted a violation of the ESA). Therefore, the record

supports Plaintiffs’ arguments that the Fish and Wildlife Service’s abandonment of

the culvert removal requirement was arbitrary and capricious.

                   b.     Culvert Monitoring Plan

      The Culvert Monitoring Plan adopted in the Revised Plan provides for

monitoring of culverts remaining on a subset of closed roads only once every six


                                         29
years. FS-054755. Under Amendment 19, culverts were monitored annually and

culverts that failed or were in the process of failure were removed. FS-107731.

While Amendment 19 was in place, Federal Defendants expected that one or fewer

culverts would fail each year. FS-107731. Plaintiffs maintain that the 6-year

rotating inspection schedule under the Culvert Monitoring Plan did not consider

the threats a reduction in monitoring would pose to bull trout habitat. Plaintiffs are

wrong.

      Pursuant to the Culvert Monitoring Plan, groups of bull trout habitats would

be monitored on a six-year rotating panel. FS-107733. The groups were

developed based on the logistics of monitoring and the relative miles of system

road and historic road.” FS-107733. The Plan noted that in most cases,“roads that

had been decommissioned (historic roads) had stream culverts removed.” FS-

107733. The Plan also clarified that the six-year schedule was not static: “For

example, if crews complete all culverts in a given panel before the season is over.

they may move to the next panel.” FS- 107736.

      The Fish and Wildlife Service’s implementation of an adaptive Culvert

Monitoring Plan is reasonable and responsive to the reality ofthe culvert situation

in the Forest. Indeed, under Amendment 19, it was anticipated that one or fewer

culverts would fail each year. FS-107731. The Culvert Monitoring Plan explained

that an adaptive plan would avoid duplicative monitoring, FS-107736, and, since


                                         30
most culverts had been removed from historic roads, the number of culverts at risk

of failing had been reduced, FS-107733-34. Thus, the Fish and Wildlife Service

did not violate the ESA in implementing the Culvert Monitoring Plan.

       B.     Relevant Population Claims(WildEarth Claim 11, Count 1)

       The parties agree that the NCDE grizzly population plays a significant role

in genetic diversity in the region. (Doc. 93,^ 21.) The ESA’s implementing

regulations at 50 C.F.R § 402.14(g) articulate the requirements of the Fish and

Wildlife Service during formal consultation. In this case, the Service complied

with § 402.14(g)(2), which required it to evaluate the current status and

environmental baseline of the listed species. The 2017 BiOp identified the range¬

wide status of grizzly bears and provided statistics on their status within each of

the six (five populated)'^ grizzly bear recovery zones in the lower 48 states. See

FWS-001992-2004. Even so, the Service did not comply with § 402.14(g)(3),

which requires more than mere recitation of statistics and instead obligates the

Service to “[ejvaluate the effects of the action and cumulative effects on the listed

species or critical habitat.   While the Service did provide a thorough overview of

the status ofthe grizzly bear species in the United States, it failed to analyze how

the Revised Plan would affect grizzly bears outside of the NCDE.




 The record indicates that the Bitterroot Ecosystem was not populated with
grizzlies at the time this case was filed, but at oral argument the parties indicated
that grizzlies have recently been identified in the Bitterroot Ecosystem.
                                            31
      In an effort to refute this point, Defendant-lntervenors argue that the BiOp

considered the effect of the Revised Plan on grizzly bears because it established

two demographic connectivity areas. However, these connectivity areas only

consider the effect ofthe NCDE population on the populations ofthe Cabinet-

Yaak Ecosystem and the Bitterroot Ecosystems. FWS-001982. Moreover,

defendants point to the Service’s conclusion that “[cjonnectivity among

ecosystems will support a more robust grizzly bear population in the lower U.S. as

a whole” as evidence that the Service satisfied its obligation to consider the effects

ofthe Revised Plan on the grizzly population nationwide. {See Doc. 87 at 23

(quoting FWS-002061); Doc. 91 at 27(same).) In this case, the portion of the

BiOp that discusses connectivity in greater depth does so only as it relates the

Cabinet-Yaak population, despite the fact that earlier in the BiOp the Service

emphasized the connectivity would benefit the Bitterroot Ecosystem as well.

FWS-001994. Finally, the BiOp does not consider whether the Revised Plan will

have an effect on the GYE population, a fact the Service should have considered

given the Ninth Circuit’s recent emphasis on the relationship between the NCDE

population and the GYE population.^ See Crow Indian Tribe v. United States, 965




^ When the 2017 BiOp was published, the Fish and Wildlife Service found that the
GYE grizzly bear population had sufficiently recovered so that it was no longer
listed under the ESA. {See Doc. 87 at 21.) However, the Ninth Circuit since
affirmed the district court’s ruling that the decision to delist the GYE population
was arbitrary and capricious. Crow Indian Tribe, 965 F.3d at 680.
                                           32
F.3d 662,678-80 (9th Cir. 2020).

      Defendant-lntervenors also attempt to argue that the Forest Service

considered the effects on the NCDE population and extrapolated those effects onto

the grizzly bear population at-large in a permissible “hierarchical” analytical

technique. For support, Defendant-lntervenors point to Rock Creek All. v. United

States Forest Service. 703 F. Supp. 2d 1152, 1205(D. Mont. 2010)(Rock Creek

III), ajf'd in part sub nom. Rock Creek All v. U.S. Fish & Wildlife Serv., 663 F.3d

439(9th Cir. 2011). In Rock Creek Ilf the Court found the Fish and Wildlife

Service’s explanation of its no-jeopardy determination for bull trout in an updated

biological opinion was sufficient under the ESA. Id. The Court held that the no¬

jeopardy conclusion was rational because the bull trout population at issue was so

relatively small that the damage w[ould] not register at the core area, management

unit, or distinct population segment levels.” Id. But Rock Creek III supports

Plaintiffs’ position. As demonstrated by the discussion above, which emphasizes

the impact the NCDE grizzly population has on the species as a whole, the NCDE

grizzly bear population represents a more significant segment of the population

than did the bull trout in Rock Creek III. Consequently, the Fish and Wildlife

Service could not properly use the hierarchal analysis it purports to here.

      In sum, the Fish and Wildlife Service violated the ESA when it failed to

consider the effects of the Revised Plan on the national grizzly population.


                                         33
      C.     Access Conditions Claims(WildEarth Claim II, Count I)^

      The defendants cannotjustify the implementation of the 2011 access

conditions in the Revised Plan. Under the defendants’ theory, because the goal of

the ESA is the recovery of listed species, and the population of the NCDE grizzlies

was increasing in 2011, the goal ofthe ESA has been met and the agencies

properly pivoted to a different management technique. Federal Defendants point

to the BiOp as evidence that they considered the best available science in

implementing the 2011 baseline. However,their cited studies do not entirely

support their arguments. For example, the 2015 Teisberg study speaks to grizzly

bear body condition and food supply, which has no clear bearing on access

conditions and grizzly bear population. FWS-002001. While the 2016 Costello

study does speak to the relationship between access conditions and grizzly bear

population and concluded that “the leading cause of human-caused mortality was

management removals,” that conclusion is undercut by the recognition that illegal

kills may be underreported. FWS-002001.

      By contrast. Plaintiffs persuasively argue that the Service cannot arbitrarily




^The parties quarrel over “the 2011 access conditions” but this term is not in the
record. Context suggests they are arguing about the 2011 “baseline,” see FS-
053322, which is defined as “conditions as of December 31, 2011, as modified by
changes in numbers that were evaluated and found to be acceptable through the
 ESA] section 7 consultation with [the Fish and Wildlife Service] while the grizzly
bear was listed as threatened.” FS-052052.

                                         34
pinpoint 2011 as the point in time at which to attach significance to the NCDE

population. The mere fact that the population was increasing from 2004-2011

does notjustify moving away from the existing management requirements of

Amendment 19. In effect, by recognizing that Amendment 19 laid the foundation

for recovery ofthe NCDE population and then using that recovery as justification

for getting rid of the existing access conditions, the Fish and Wildlife Service

eschews Amendment 19 precisely because it was working. This action is arbitrary

and capricious. C/, Shelby Cty., Ala. v. Holder^ 570 U,S, 529, 590(2013)

(“Throwing out preclearance when it has worked and is continuing to work to stop

discriminatory changes is like throwing away your umbrella in a rainstorm because

you are not getting wet.”)(Ginsburg, J., dissenting). The Fish and Wildlife Service

violated the ESA by arbitrarily adopting the 2011 access conditions as a target for

protecting grizzly bears.

   D. Winter Motorized Travel Claims(WildEarth Claim II, Count I)

      Plaintiffs’ next ESA claim is based on the Revised Plan’s incorporation of

Amendment 24. In 2006, Amendment 24 designated 787,000 acres and 3,000

miles of roads and trails for over-snow vehicle use. (Doc. 51 at 4.) The Revised

Plan incorporates Amendment 24’s over-snow vehicle use designations pursuant to

the Over-Snow Vehicle Rule’s grandfather provision, identifies 567 additional

acres as suitable for over-snow vehicle use, and provides for site-specific planning


                                         35
within three years to determine whether any ofthe 567 acres should be designated.

{Id. at 5.) Plaintiffs make the claim that the Fish and Wildlife Service’s action

related to winter motorized travel violated the ESA in two ways:(1)the Service’s

action was not “coextensive” because its no-jeopardy determination for grizzlies

and lynx relied on a description of the proposed action that omitted winter

motorized travel designations, and (2)the Service failed to evaluate winter

motorized designations as interrelated actions. Plaintiffs’ arguments fail on both

counts.

      First, the Revised Plan did not actually implement any new over-snow

vehicle route designations. Though the Revised Plan identifies an additional 567

acres suitable for use, it does not actually designate any new areas for use. FS

049275; see also FS-052309-10. The grandfather provision of the 2015 Over-

Snow Vehicle Rule specifically allows national forests that previously designated

over-snow vehicle routes to maintain those designations. 36 C.F.R. § 212.80(b);

see also id. § 212.81(b). Thus, the designations from Amendment 24, which have

been in place since 2006, were considered as part ofthe 2011 baseline in the 2017

BiOp. FWS-002022. The BiOp identified the different percentages of grizzly

primary conservation area that was subject to the route designations from

Amendment 24. FWS-002022. These percentages were based on the most recent

data from the Forest Service and the Montana Fish Wildlife and Parks Service’s


                                         36
monitoring of“motorized over-snow use as well as known den locations and bears

emerging from their dens.” FWS-002022. Similarly, the 2017 BiOp explained

that the designated routes from Amendment 24 were incorporated into the Revised

Plan’s consideration of the Plan’s impact on Canadian lynx and their habitat.

FWS-002124-25. The 2017 BiOp’s explanation of how the Revised Plan would

result in a decrease of open snowmobiling routes in lynx habitat, see FWS-002125,

demonstrates that the Forest Service complied with 50 C.F.R. § 402.14(g)(4),

which requires it to consider “the direct and indirect effects of an action on the

species or critical habitat, together with the effects of other activities that are

interrelated or interdependent with that action, that will be added to the baseline.

      Plaintiffs’ reliance on Conner v. Burford, 848 F.2d 1441 (9th Cir. 1988), is

unpersuasive. In Conner, the Court held that “biological opinions must be

coextensive with the agency action and[]stipulations cannot be substituted for

comprehensive biological opinions.” Id. at 1458 (footnote omitted). Conner

involved oil and gas leases on national forest land in Montana. Id. at 1443. The

leases included mitigation stipulations authorizing the government to regulate-

and, in some cases, altogether preclude- eertain mining activities on the land, but

the leases did not contain specific plans for the activities that would be conducted

on the land post-lease. Id. at 1444. Under the ESA,the Forest Service engaged the

Fish and Wildlife Service in formal consultation, requesting a jeopardy


                                           37
determination on the effects of the oil and gas leases on endangered species. Id.

The Fish and Wildlife Service concluded it had insufficient information about the

nature ofthe post-leasing activities to consider those activities in the biological

opinion; as a result, the Fish and Wildlife Service “proposed ongoing consultation

and preparation of additional biological opinions at various stages of post-leasing

activities. Id. This “incremental approach,” the court concluded, risked

 piecemeal chipping away of habitat.” Id. at 1454.

      The Fish and Wildlife Service’s determination of additional acreage here

does not raise the same specter. Unlike the mining activity that was sure to follow

the leases in Conner, the suitability determination does not guarantee that over¬

snow vehicle use will occur—it merely indicates that such use could occur in the

future. And, in Conner, the Service improperly concluded that “there [wa]s

insufficient information available to complete a comprehensive opinion.” Id. at

1455. By contrast, in this case, the Fish and Wildlife Service has not claimed it has

insufficient information, but rather has asserted it will undertake a programmatic

review of any proposed action in the future. See FWS-02058. This sort of review

is expressly permitted under the ESA. 50 C.F.R. § 402.02.

      Plaintiffs’ second argument—^that the Fish and Wildlife Service violated the

ESA because it did not consider “interrelated” actions- ●is more compelling, but

ultimately fares no better. At the time the Revised Plan was implemented, the ESA


                                          38
defined “interrelated actions” as “those that are part of a larger action and depend

on the larger action for their justification.” 50 C.F.R. § 402.02(2016). “The test

for interrelatedness or interdependentness is ‘but for’ causation: but for thefederal

project, these activities would not occur.” Sierra Club v. Bureau ofLand Mgmt.,

786 F.3d 1219, 1225 (9th Cir. 2015)(internal quotation marks and alteration

omitted). Plaintiffs argue that the 2017 BiOp failed to consider that the Revised

Plan “replaced Amendment 24 in its entirety,” and so, but for the Revised Plan’s

adoption of the over-snow vehicle designations, those designations would not have

occurred. (Doc. 77 at 38.) The argument misses the point. The over-snow vehicle

designations were the status quo before the Revised Plan was implemented. This

means, even if the Revised Plan were not implemented, the over-snow vehicle

designations would have occurred. As a consequence, the Revised Plan was not

the “but-for” cause ofthe designations. See Sierra Club, 786 F.3d at 1225.

      E.     Grizzly Incidental Take Statement Claims(WildEarth Claim II,
             Count I)

      Plaintiffs next allege that the Fish and Wildlife Service violated the ESA by

issuing a flawed incidental take statement for grizzly bears. The ESA requires the

preparation of an incidental take statement in situations where the Service

concludes that an action will result in the incidental take of a listed species but

such take will not violate § 7 ofthe ESA. 50 C.F.R. § 402.14(i). An incidental

take statement must specify the impact of the incidental take upon a species;

                                          39
however, the Service may use a “surrogate       a similarly affected species or

habitat or ecological condition—to express the extent ofthe anticipated take so

long as the take statement “[d]escribes the causal link between the surrogate and

take of the listed species, explains why it is not practical to express the amount or

extent of anticipated take or to monitor take-related impacts in terms of individuals

of the listed species, and sets a clear standard for determining when the level of

anticipated take has been exceed.” Id. § 402.14(i)(l)(i).

      The incidental take statement must also specify “reasonable and prudent

measures ... necessary or appropriate to minimize such impact,” establish the

terms and conditions with which the federal agency must comply to implement

minimization and disposition measures, and specify “the procedures to be used to

handle or dispose of any individuals of a species actually taken.” Id.

§ 402.14(i)(l),(ii),(iv),(v). Furthermore, neither the reasonable and prudent

measures, nor the terms and conditions that implement them, may alter the basic

nature of the action and may involve only “minor changes.” Id. § 402.14(i)(2).

      Plaintiffs advance three reasons that the incidental take statement was

deficient:(a)the Service employed an inadequate road density and secure core

habitat surrogate;(b)the Service employed an inadequate road density and secure

core surrogate; and (c)the Service employed an inadequate over-snow motorized

use surrogate. The defendants respond that the Service’s decisions are reasoned.


                                          40
unambiguous, and comply with the ESA. Each of the Plaintiffs’ arguments is

addressed in turn. Ultimately the take statement is flawed insofar as the Service

employed an inadequate road density and secure core habitat surrogate as argued

under (a), but it is valid in all other respects.

              1.     Inadequate road density and secure core habitat surrogate

      Plaintiffs successfully challenge all three deficiencies they identify

concerning the road density and secure core habitat surrogate. The surrogate

trigger is ambiguous, lacks a deadline, and the supposed requirement to maintain

2011 access conditions is not linked to a requirement in the Revised Plan.

       As a threshold matter, the Fish and Wildlife Service identified its road

density and secure core habitat surrogate as “the research benchmark levels of

open motorized route density], [total motorized route density], and secure core.

FWS-002067. These levels reflect the 19-19-68 ratio embodied by Amendment

19. FWS-002067. The 2017 BiOp states that the Service “anticipate[s] that some

level of incidental take offemale grizzly bears will occur within individual

subunits” as long as the 19-19-68 ratios are not met. FWS-002067.

      Plaintiffs’ first argument is that the surrogate lacks a proper trigger. “The

‘trigger’ in an incidental take statement must set a ‘clear standard for determining
                                                       ?55
when the authorized level oftake has been exceeded.          WildEarth Guardians v.

U.S. Fish & Wildlife Serv., 342 F. Supp. 3d 1047, 1062(D. Mont. 2018)(citing


                                            41
Ariz. Cattle Growers’Ass’n v. Fish & Wildlife Serv., 273 F.3d 1229, 1251 (9th Cir.

2001)). According to Plaintiffs, the incidental take statement’s trigger is

ambiguous because it states that impermissible levels of incidental take will occur

when projects result in changes to the 19-19-68 baselines “beyond those permitted

by the Revised Forest Plan and analyzed in th[e] biological opinion.” (Doc. 77 at

40(quoting FWS-002067).)

      Defendant-lntervenors disagree, insisting that the trigger is sufficient. For

support, Defendant-lntervenors point to the portion of the BiOp that states that

“[cjhanges are calculated using a 10-year running average as described above and

in Appendix 3 of this biological opinion.” See FWS-002067. But Appendix 3

provides for a six-year running average, not ten.      FS-179077. Federal

Defendants are more helpful. They identify the portion of the Revised Plan that

provides that secure core numbers cannot exceed the following over a ten-year

period: 5% temporary increase in open motorized route density in each subunit;

3% temporary increase in total motorized route density in each subunit; and 2%

temporary decrease in secure core in each subunit. FS-051945.

      While these standards cut against Plaintiffs’ argument that the trigger is

ambiguous, the trigger suffers from a fundamental flaw that the Service cannot

elude with these standards. The BiOp acknowledges that 32 of the 47 subunits in

the Forest do not meet the 19-19-68 benchmarks. FWS-002067. Given that the


                                         42
BiOp indicates that “some level of incidental take will occur” when the 19-19-68

benchmarks are not met, FWS-002067, as Plaintiffs note,      i]t is especially unclear

how the benchmarks provide a clear trigger for the thirty-two subunits that already

exceed one or more ofthe benchmarks,”(Doc. 100 at 35.)

      Additionally, Plaintiffs persuasively argue that the surrogate is inadequate

because there is no requirement in the Revised Plan to return to 2011 access

conditions. As explained above, the 2011 access conditions were the result of

Amendment 19’s road density requirements. The Revised Plan does not

incorporate those requirements, so it is unclear how the 2011 access conditions

ensure that “temporary changes” will not be indefinite. {Cf. Doc. 91 at 36.) As a

result, the road density and secure core habitat surrogate violates the ESA.

             2.   Spatial and temporal surrogates

      Plaintiffs are unpersuasive in arguing the spatial and temporal surrogates are

inadequate. The allegedly insufficient surrogate provides: “[i]f on-the-ground

implementation of a project exceeds five years, or if a project concurrently impacts

 open motorized route density], [total motorized route density], or secure core in

more than three adjacent subunits, the level of take exempted under this biological

opinion would be exceeded.” FWS-002067-68. According to Plaintiffs, “on-the-

ground implementation of a project” is ambiguous, as is the five-year time limit.

(Doc. 77 at 42.) Likewise, “concurrently impacts” is allegedly ambiguous because


                                         43
it may be interpreted to encompass all impacts, regardless of whether they are

positive or negative, and vague because “concurrently” does not clarify whether it

refers to route density or secure core being impacted at one time, impacts to any of

the values occurring simultaneously in adjacent subunits, or both. None of these

arguments are convincing.

      Plaintiffs’ first argument fails because the Revised Plan specifically defines

 project” “for purposes of the motorized access standards and guidelines in the

primary conservation area of the [NCDE]” as “any temporary activity requiring

construction of new roads, temporary roads, reconstruction or opening of restricted

roads during the non-denning season, if such use exceeds administrative use

levels.” FS-052075. “Administrative use” is a defined term. FWS-002276.

Consequently, these terms are not ambiguous.

      Plaintiffs’ second argument has more traction, but it, too, fails to carry the

day. While Plaintiffs are correct that the terms of a guideline are not mandatory.

Guideline FW-GDL-IFS-01 was incorporated as a “non-discretionary” term and

condition of the BiOp. {See Doc. 91 at 37 (citing FWS-00260-70)). Plaintiffs

respond that the Service’s comments indicate that the five-year period is

ambiguous,(Doc. 100 at 37 (citing FS-051946^7)), but the comment to which

Plaintiffs cite explains the exception to the five-year requirement(“agency

contracts must allow for the extension of contract term lengths under qualifying


                                         44
conditions”), and thus the five-year period itself is not ambiguous. FS-179031.

      Moreover, while Plaintiffs are correct that “impacts” could mean any degree

of change, upwards or downwards, if the impact results in a decrease in route

density, that decrease would benefit the listed species. Similarly, an impact

resulting in an increase in secure core would benefit the listed species. Thus, to the

extent an ambiguity exists, that ambiguity seems to favor the species. See Swan

View Coalition v. Barbouletos, 2008 WL 5682094, *15(D. Mont. June 13, 2008)

(“The ESA requires that protected species be given the benefit of the doubt in

management decisions.”)(internal quotation marks omitted). Because route

density and secure core are related, “impact” may be the most precise term with

which to define the triggering event: a decrease in total motorized route density

could lead to a decrease in open motorized route density, and would likely lead to

an increase in secure core. Under the surrogate, if this combination occurred in

three adjacent subunits at the same time, it would trigger reinitiation. See FWS-

002068.

      Relying on Arizona Cattle Growers \ Plaintiffs assert that the surrogates fail

to articulate a rational connection to the taking of grizzly bears. But Arizona

Cattle Growers' makes clear that the causal link requirement means “only that [the

Service] must establish a link between the activity and the taking of species before

setting forth specific conditions.” Id. at 1250. In the final EIS, the Forest Service


                                         45
explains the temporal surrogate based on two Guidelines, FW-GDL-IFS-01 and -

02. FS-054311. The five-year timeline is linked to take of grizzly bears because

      the average age of first reproduction in the NCDE is 5.4 years old, but
      can vary from 3-8 years ofage. The average time between litters in the
      NCDE is 3.0 years. Thus, at a forestwide scale, a combination of
      permanent secure core and limitations on temporary reductions in
      secure core should meet the needs ofthe grizzly bear population.

FS-054311. The pertinent Guidelines are incorporated into the Revised Plan as

mandatory standards. FWS-002070. Given this explanation, the temporal

surrogate is not arbitrary nor capricious. Cf. Ariz. Cattle Growers \ 273 F.3d at

1250-51.

      Similarly, an explanation refutes Plaintiffs’ argument that the spatial

surrogate is flawed: the no-more-than-three-adjacent-subunits rule “will provide

grizzly bears within a project subunit the opportunity to move away from activities

into undisturbed subunits.” FWS-002067. A map of the grizzly bear security core

shows that the spatial surrogate enables grizzly bears to move within the NCDE

without being completely displaced. FS-052125. Thus, the spatial surrogate is not

arbitrary nor capricious.

      Finally, Plaintiffs’ argument that the surrogates are inadequate because they

lack reporting requirements is unpersuasive. Under § 402.14(i)(3), the relevant

federal agency “must report the progress ofthe action and its impact on the species

to the Service as specified in the incidental take statement.” This regulation


                                         46
 makes clear that the Service is responsible for specifying in the statement how the

action agency is to monitor and report the effects ofthe action on listed species.

Wild Fish Conservancy v. Salazar, 628 F.3d 513, 531 (9th Cir. 2010). Plaintiffs

concede that the surrogate includes a reporting requirement for the completion time

for a project within the NCDE. Consequently, the dispute hinges on whether the

reporting requirement for the spatial surrogate is valid. It is. Beyond the plain

language of the surrogate, the terms and conditions of the incidental take statement

clarify that reinitiation is triggered by “[cjoncurrent, temporary increases” in road

density or “concurrent, temporary decreases in secure core for new projects” that

occur in more than three adjacent subunits. FWS-002070.

      The temporal and spatial surrogates are not arbitrary nor capricious.

             3.     Motorized over-snow use surrogates

      Finally, Plaintiffs argue that the motorized over-snow use surrogates are

invalid because they are impermissibly coextensive, ambiguous, and lack a

reporting requirement. The surrogate states:

      If late season motorized over-snow vehicle use (i.e., after March 31)
      occurs on more than three percent of modeled denning habitat within
      the [primary conservation area] on the [Forest], or more than 19 miles
      of routes are open to late season motorized over snow vehicles in
      modeled denning habitat, then the amount of take . . . would be
      exceeded, and reinitiation or project-specific consultation would be
      required.

FWS-002069.


                                          47
      On the first argument, the parties agree that the surrogate is coextensive with

the project. (Doc. 77 at 45; Doc. 91 at 39.) Their disagreement centers on whether

coextensiveness is per se impermissible. Plaintiffs rest their argument on Oregon

Natural Resources v. Allen, 476 F.3d 1031, 1040 (9th Cir. 2007). in Allen, the

Court held that the trigger in an incidental take statement was invalid because “the

permissible level of take [wa]s coextensive with the project’s own scope” such that

the “Incidental Take Statement and [biological opinion][wejre rendered

tautological.” Id at 1040. Similarly, here, the surrogate reflects the current status

of motorized over-snow use during the den emergence period: three percent of

over-snow vehicle use during the late season and no more than 19 miles of over¬

snow motorized routes in denning habitat. FWS-002048. But Federal Defendants

argue that the surrogate is permissible pursuant to a final rule the Fish and Wildlife

Service promulgated in 2015 that directly refuted the reading ofAllen that

Plaintiffs champion. (Doc. 91 at 39 (citing 80 Fed. Reg. 26,832(May 11,2015)).)

The rule specifically contemplates surrogates that are “fully coextensive with the

anticipated impacts of[a] project,” and concludes that so long as the surrogate

includes a proper monitoring requirement, such coextensive surrogates are valid.

80 Fed. Reg. at 26,834. Though few courts have addressed this final rule since its

implementation, it appears Federal Defendants have the upper hand here. See

Columbia Riverkeeper v. U.S. Army Corp ofEng’rs,         F. Supp. 3d      2020 WL


                                         48
6874871, *10(W.D. Wash. Nov. 23, 2020)(recognizing permissibility of

coextensive surrogates based on 80 Fed. Reg. at 26,834); see also Sierra Club v.

as. Dep V ofthe Interior, 899 F.3d 260, 272(4th Cir. 2018)(same).

      Plaintiffs’ arguments concerning alleged ambiguity and lack of a reporting

requirement are disingenuous. The plain language of the surrogate establishes to

what the three percent refers: reinitiation will be triggered if late season motorized

over snow vehicle use occurs on more than three percent ofthe modeled denning

habitat within the primary conservation area. FWS-002069. Even if Plaintiffs’

strained reading of“occurs on” as referring to something other than actual use

were compelling—which it is not—in the event mere designation constituted an

 occurrence” and counted toward the requisite trigger percentage, this reading

would favor the bears and result in lower actual use. And, as Federal Defendants

note, MON-NCDE-03 is tied to FW-STD-REC-05, which requires no net increase

in the percentage of area or route for over-snow vehicles. (Doc. 91 at 40 (citing

FS-052039, FS-052046).)

   Ultimately, therefore, this surrogate is valid.

      F.     Omitted Incidental Take Statement for Bull Trout Claim
             (WildEarth Claim 2, Count I)

      Plaintiffs continue by arguing that the Fish and Wildlife Service violated the

ESA when it failed to provide an incidental take statement for bull trout or bull

trout critical habitat. In response, the defendants argue that the Service fulfilled its

                                          49
obligations under the ESA based on the language in the regulations that,

       f]or a framework programmatic action, an incidental take statement is
      not required at the programmatic level; any incidental take resulting
      from any action subsequently authorized, funded, or carried out under
      the program will be addressed in subsequent section 7 consultation, as
      appropriate.

(Doc. 91 at 40(quoting 50 C.F.R. § 402.14(i)(6)); see also GiffordPinchot Task

Force v. U.S. Fish & Wildlife Serv., 378 F.3d 1059, 1068 (9th Cir. 2004)

(explaining that “programmatic environmental analysis supplemented by later

project-specific environmental analysis” is permissible under the ESA)superseded

by statute on other grounds as recognized in Allfor the Wild Rockies v. Savage,

783 Fed. App’x 756, 757 (9th Cir. 2019).) Because the Revised Plan is

programmatic. Federal Defendants have the better argument.

      After identifying “future activities that may adversely affect bull trout” and

their habitat, the 2017 BiOp states that “[t]he proposed action reduces the potential

for incidental take to occur as a result of these actions. The mere potential for

future take from these actions is not a legitimate basis for providing an exemption

for take.” FWS-001960. The BiOp then states that the Service will engage in

“[sjubsequent consultation, as appropriate,” and the Service will take any

necessary measure “to minimize the impacts of take on bull trout in accordance

with 50 C.F.R. 402.14(i).” FWS-001960. KtXy'mg on Department ofHomeland

Security v. Regents ofthe University ofCalifornia, 140 S. Ct. 1891, 1907—10


                                          50
(2020), Plaintiffs argue that Federal Defendants cannot now look to § 402.14(i)(6)

to defend their decision not to include a take statement on the basis that any

reliance on the regulation is a “post hoc rationalization that this Court should

reject.” (Doc. 100 at 41.) But, as Federal Defendants note, § 402.14(i)(6) was

specifically referenced in the 2017 BiOp and was in effect at the time the opinion

was released. (Doc. 102 at 19 (citing FWS-001960).) It is mistaken to categorize

the Federal Defendants’ explanation as post hoc rationalization.

      Additionally, by definition, Federal Defendants did not have to include an

incidental take statement for bull trout. The Revised Plan is programmatic in its

approach to bull trout and bull trout critical habitat. See 50 C.F.R. § 402.02

(defining “framework programmatic action” in the context of incidental take

statements as an “action that approves a framework for the development of future

action(s) that are authorized, funded, or carried out at a later time, and any take of a

listed species would not occur unless and until those future actions” occur). Thus,

under § 402.14(i)(6), Federal Defendants were not required to include a take

statement for bull trout.

      G.     Reliance on Biological Opinion Claim (WildEarth Claim II,
             Count 11; Swan Valley Claims 1 and 11)

      Plaintiffs’ final ESA claim is directed at the Forest Service and turns on the

validity ofthe 2017 BiOp. They allege that the Service violated the ESA by

relying on the flawed 2017 BiOp without satisfying its independent obligation to

                                          51
consider how the Revised Plan could jeopardize grizzly bears, bull trout, and bull

trout habitat. (Doc. 77 at 48 (citing Save our Cabinets, 255 F. Supp. 3d at 1063).)

Plaintiffs are correct in some respects, but only insofar as the 2017 BiOp was

invalid based on its determinations that the Revised Plan’s shift away from

Amendment 19’s road closure requirements would not jeopardize grizzly bears, the

non-mandatory culvert removal aspect of the Revised Plan would notjeopardize

bull trout, the Revised Plan considered its effect on the nationwide grizzly

population, the adoption of the 2011 access conditions was reasonable, and the

road density and secure core surrogate for grizzly bears was adequate.

      As discussed above, the 2017 BiOp did not consider the impact of

ineffective road closures on the 2011 baseline population for grizzly bears, nor did

it consider the effects of the Revised Plan on the grizzly species as a whole. The

BiOp’s road density and secure core surrogate concerning grizzly bears is also

deficient, as described above. Such failures render the 2017 BiOp faulty in its

conclusions concerning grizzly bears. See All.for Wild Rockies, 412 F. Supp. at

1204(finding that biological opinion was flawed because the Service failed to

consider temporary increases in motor route density as a result of ineffective road

closures).

      The BiOp also did not consider the effect on bull trout of withdrawing the

mandatory culvert removal requirement. The problem with the Forest Service’s


                                         52
reliance on the 2017 BiOp’s conclusion that the less stringent culvert removal plan

would not significantly adversely affect bull trout is magnified in light of the

Recovery Plan, which identified culvert removal as an aspect of successful bull

trout recovery just two years before the 2017 BiOp and three years before the

Revised Plan. See FS-017008. Ignoring “information that would undercut the

opinion’s conclusions” violates the Forest Service’s obligation under § 7 of the

ESA. Ctr.for Biological Diversity, 698 F.3d at 1127-28. For their part, Federal

Defendants argue that there is no information that undercuts the Fish and Wildlife

Service’s conclusion. But, as mentioned above, it is confusing why the Fish and

Wildlife Service made no reference to its own Recovery Plan. Federal Defendants

also argue that although certain record documents “may not have been discussed,

they were taken into account.” (Doc. 91 at 42.) Fiowever, an agency’s action may

only be upheld on the “basis articulated by the agency itself,” Motor Vehicle Mfrs.,

463 U.S. at 50, and so even if Federal Defendants did “take the documents into

account,” their assurances are not interchangeable with the duty to consider

relevant information and articulate that consideration in their decision.

       In conclusion, the Forest Service violated the ESA to the extent it relied on

the BiOp’s flawed road reclamation determinations and road density surrogate.

III.   The Travel Management Rule(WildEarth Claim I, Count I)

       A.    Executive Orders


                                          53
      In 1972, President Nixon issued Executive Order 11644, directing federal

land management agencies to adopt regulations governing the use of off-road

vehicles on public lands. 37 Fed. Reg. 2877(Feb. 8, 1972). The order specifically

instructs the agencies “to provide for administrative designation ofthe specific

areas and trails” where off-road vehicle use may be permitted. Id. § 3. The agency

designations must “be based upon the protection of the resources ofthe public

lands, promotion of the safety of all users of those lands, and minimization of

conflicts among the various uses ofthose lands.” Id. The designations must also

comply with certain enumerated “minimization criteria,” including that areas and

trails shall be located to minimize “damage to soil, watershed, vegetation, or other

resources of the public lands,” “harassment of wildlife or significant disruption of

wildlife habitats,” and “conflicts between off-road vehicle use and other existing or

proposed recreational uses.” Id.

      In 1977, President Carter issued Executive Order 11989, amending

Executive Order 11644 to “clarify agency authority” and strengthen the protections

against adverse impacts from off-road vehicle use. 42 Fed. Reg. 26,959(May 24,

1977). Executive Order 11989 directs land management agencies to close areas

and trails where off-road vehicle use “will cause or is causing considerable adverse

effects on the soil, vegetation, wildlife, wildlife habitat or cultural or historic

resources of particular areas or trails of the public lands.” Id. § 2.


                                           54
      B.     Forest Service Rules

      Until 2005, the Forest Service regulations implementing Executive Orders

11644 and 11989 allowed each national forest to designate areas and trails open to

off-road vehicle use through established land management planning processes. 36

C.F.R. § 295.2 (repealed 2005); WildEarth Guardians v. Mont. Snowmobile Ass’n.

790 F.3d 920, 929 (9th Cir. 2015). Under this approach,“many National Forests

managers kept their Forests generally open to motor vehicle use unless there was a

pressing reason for closure.   Winter Wildlands All v. U.S. Forest Serv., 2013 WL

1319598, at *3(D. Idaho Mar. 29, 2013). In 2005, recognizing the need to address

the growing use and increased capabilities of modem off-road vehicles, the Forest

Service issued the Travel Management Rule. 70 Fed. Reg. 68,264(Nov. 9, 2005)

(codified at 36 C.F.R. pt. 212, 251, 261, and 295).

      Subpart B of the Travel Management Rule requires each national forest to

designate the areas and trails where off-road vehicle use is permitted and prohibits

all use not in accordance with those designations. 36 C.F.R. §§ 212.50(a),

212.51(a), 261.13. It establishes procedures the national forests must follow in

making designations, such as allowing public comment and coordinating with state

and tribal governments. Id. §§212.52,212.53. It also codifies the minimization

criteria from Executive Order 11644, requiring designations to minimize:

      (1) Damage to soil, watershed, vegetation, and other forest resources;
      (2) Harassment of wildlife and significant disruption of wildlife

                                         55
          habitats;
      (3) Conflicts between motor vehicle use and existing or proposed
          recreational uses of National Forest System lands or neighboring
          Federal lands; and
      (4) Conflicts among different classes of motor vehicle uses of
          National Forest System lands or neighboring Federal lands.

Id. § 212.55(b). Finally, it requires national forests to identify designations on a

 motor vehicle use map” and to monitor the effects of vehicle use on public land.

Id. §§ 212.56,212.57.

      In 2013, an environmental group challenged the Travel Management Rule’s

treatment of over-snow vehicles in the District of Idaho, arguing the exemption

violated Executive Order 11644. See Winter Wildlands All, 2013 WL 1319598, at

* 1. The court agreed, reasoning that Executive Order 11644 requires the Forest

Service to make designations for all off-road vehicle use, including over-snow

vehicle use. Id. at *10-12. The court ordered the Forest Service to issue a new

rule consistent with Executive Order 11644. Id. at *14.

      In 2015,the Forest Service issued the Over-Snow Vehicle Rule, amending

Subpart C of the Travel Management Rule. 80 Fed. Reg. 4500 (Jan. 28, 2015)

(codified at 36 C.F.R. §§ 212.80, 212.81). The rule requires national forests that

receive enough snow to designate areas and trails for over-snow vehicle use in

accordance with the requirements of Subpart B ofthe Travel Management Rule.

36 C.F.R. §§ 212.80(a), 212.81. However, the Rule included a grandfather

provision, allowing national forests that had previously designated over-snow

                                          56
vehicle routes to maintain those designations without further action. Id. at

§§ 212.80(b), 212.81(b).

      C.     Plaintiffs’ Claim

      According to Plaintiffs, the Forest Service’s interpretation of subpart C of

the Travel Management Rule is improper for two reasons:(1) it conflicts with the

plain language of Executive Order 11644, and(2)it runs afoul of the intent of

Subpart C, which was enacted to require designation of trails, roads, and areas on

forest service land for over-snow motor vehicle use. But Plaintiffs’ broad

challenge to the Forest Service’s interpretation of Subpart C is unpersuasive

because the Forest Service’s interpretation of Executive Order 11644 is reasonable.

and Plaintiffs fail to identify any specific instances in which the Forest Service

purportedly violated the Travel Management Rule.

      On the first point, Plaintiffs argue that the Forest Service’s adoption of the

2006 snowmobile designations “without considering whether they comply with

Executive Order 11644 or the Travel Management Rule” was arbitrary and

capricious. (Doc. 77 at 51.) Essentially, Plaintiffs argue that the Forest Service’s

interpretation allows the Service to sidestep compliance with the requirement from

Executive Order 11644 that trail designations for off-road vehicles must meet

certain minimization requirements. See 37 Fed. Reg. 2,877 at § 3. In so arguing.

Plaintiffs ignore the plain language of Subpart C, which specifically allows the


                                          57
Forest Service to rely on previous over-snow vehicle designations so long as those

designations were made with the proper authority and included public input. 50

C.F.R. § 212.18(b). In short, Subpart C assumes the legitimacy of previous over¬

snow vehicle designations that were made with the proper authority and that

involved public input; therefore, the Forest Service’s decision to incorporate the

designations from Amendment 24—which considered minimization criteria, see

FS-111686-936, and involved public input, FS-046501        was consistent with the

language of Subpart C.

      More importantly, Plaintiffs cannot identify a specific instance in which the

Service violated the Order’s requirement not to adopt over-snow vehicle route

designations without considering minimization requirements. In the ROD,the

Forest Service explained that the “programmatic plan decision does not authorize

additional motor vehicle use, or prohibit existing motor vehicle uses,” and so

existing maps demonstrating motorized vehicle use are unchanged. FS-054761.

Therefore, Federal Defendants are correct that “Subpart C does not apply,” see FS-

045677, because there have been no programmatic determinations at this stage.

Flowever, to the extent concerns remain about the Service’s interpretation of

Subpart C, Plaintiffs may raise those concerns in the future if specific route

designations are made. In that event. Federal Defendants will have to comply with

Subpart C’s requirement to consider minimization criteria for new designations.


                                         58
IV.   Remedy

      Vacatur is the presumed remedy where an agency has acted unlawfully. All.

for the Wild Rockies v. Savage,907 F.3d 1105, 1121 (9th Cir. 2018). But, when

equity so requires, underlying agency action may be “left in place while the agency

reconsiders or replaces the action, or to give the agency time to follow the

necessary procedures.” Id. (citing Humane Soc ’y of U.S. v. Locke,626 F.3d 1040,

1053 n.7 (9th Cir. 2010)). “In determining the appropriate remedy, the Court must

weigh the seriousness of the agency’s errors against the disruptive consequences of

vacatur.” All.for the Wild Rockies v. Savage, 375 F. Supp. 3d 1152, 1155-56(D.

Mont. 2019)(internal quotations and citation omitted){Savage II). “Put

differently, courts may decline to vacate agency decisions when vacatur would

cause serious and irremediable harms that significantly outweigh the magnitude of

the agency’s error. Se. Alaska Conservation Council v. U.S. Forest Serv., 468 F.

Supp. 3d 1148, 1150(D. Alaska 2020)(internal quotation marks omitted). For

example, where an agency’s error “is limited in scope and severity, and vacatur

would result in a disproportionate disruption to the Project,” remand without

vacatur may be warranted. Savage II, 375 F. Supp. 3d at 1156. The circumstances

here support remand without vacatur.

      A, Seriousness of the Errors

      In assessing the seriousness of the error, the Court “consider[s] whether


                                         59
vacating a faulty rule could result in possible environmental harm.” Pollinator

Stewardship Council v. E.P.A., 806 F.3d 520, 532(9th Cir. 2015). Another

consideration is “whether the agency would likely be able to offer better reasoning

or whether by complying with procedural rules, it could adopt the same rule on

remand, or whether such fundamental flaws in the agency’s decision make it

unlikely that the same rule would be adopted on remand.” Id. Additionally, the

Court considers whether the errors are “limited in scope.” Savage 11, 375 F. Supp.

3d at 1156. In this case, the first and third considerations indicate that the harm

here is not so serious as to tip the scales in favor of remand, but the second

consideration is, admittedly, a closer call.

      First, the parties agree that the Revised Plan includes “scores of provisions

unrelated to the challenged agency determinations, many of which are

environmentally beneficial.” (Doc. 77 at 55;see also Doc. 87 at 52; Doc. 91 at

50.) In the event the Revised Plan was vacated, the 1986 Flathead Forest Plan

would assume its place until a new forest plan could be issued, and the parties

agree that the Revised Plan is comparatively more protective than the former

Forest Plan. So, though Plaintiffs argue that the components ofthe Revised Plan

that related to grizzly bears and bull trout warrant vacatur, vacating the Revised

Plan would likely result in environmental harm.

      Additionally, “[wjhile it may be misleading to classify a violation of the law


                                          60
as anything less than ‘serious,’ the error is certainly limited in scope” in this

instance. Savage //, 375 F. Supp. 3d at 1156. As explained above, the record

reflects that the agencies did not violate NEPA,nor did they violate the Travel

Management Rule. Rather, the record supports the conclusion that Federal

Defendants violated the ESA to the limited extent they failed to explain the

decision to abandon Amendment 19’s road reclamation requirements in light of

evidence that such abandonment would pose risks to grizzly bears and bull trout

populations and bull trout habitat. Federal Defendants also failed to consider the

impacts of the Revised Plan on the grizzly population as a whole, failed to explain

their decision to implement 2011 access conditions, and implemented a flawed

grizzly bear take statement in light of the above. While these errors are not minor.

they are analogous to the Forest Service’s errors in Savage II, where the district

court concluded that the agency’s defective analysis concerning road-related

activities within a project area “d[id] not compromise the integrity of the Project as

a whole. 375 F. Supp. 3d at 1156.

      However, the second consideration—whether the agency would reach a

different rule on remand—does tip in favor of vacatur. Once the agency considers

the impact of the Revised Plan on the grizzly bear species as a whole, as well as

considers the effectiveness of road closure devices,“a different result may be

reached” so that vacatur is more appropriate than remand without vacatur. See


                                          61
Pollinator Stewardship Council, 806 F.3d at 532. At the same time, however, the

agency is likely to reach a different result only on the handful of challenged issues

identified above, and it is unlikely to reach a different result on the Revised Plan as

a whole. Thus, while this factor indicates that the agencies’ errors are serious, the

other two considerations indicate that the harm is not so serious as to require

vacatur, particularly in light ofthe potential disruptive consequences of vacatur.

   H. Disruptive Consequences of Vacatur

      The seriousness ofthe error must be weighed against “the disruptive

consequences of an interim change that may itself be changed.” Pollinator

Stewardship Council, 806 F.3d at 532(quotation marks omitted). “The Project’s

economic impact is relevant to the question of whether to vacate on remand.

Savage II, 375 F. Supp. 3d at 1157 (citing Earth Island Inst. v. Carlton,626 F.3d

462,475 (9th Cir. 2010)). The potential disruptive effects on the environment.

local communities, and wildlife are also relevant considerations. Id.

      Currently, there are six approved projects authorized by the Revised Plan,

including the Taylor Hellroaring Project, the Heallroaring Basin Improvements

Project, the Crystal Cedar Project, and the March Madness Blowdown Salvage

Project. (Doc. 94,^ 5.) At oral argument, Federal Defendants represented that all

of these projects are related to vegetation and field management, save for the

Hellroaring Basin Improvements Project, which addresses recreation in the


                                          62
Whitefish ski area.

      If the Revised Plan were vacated, the economic impact on Defendant-

Intervenors and on the local communities that depend on approved projects for

employment could be severe. A member of Defendant-lntervenors, Weyerhaeuser-

Montana,“provides about 575 important family-wage jobs to the local community

with an annual payroll of over $40 million.” (Doc. 63-5,^ 8.) Without the

Revised Plan, eight projects identified by Weyerhauser-Montana could not go

forward, which would detrimentally impact its business. {Id. fif] 20-21.) This sort

of significant economic and community-level impact weighs against vacatur. See

Cal. Cmtys. Against Toxics v. E.P.A., 688 F.3d 989,994(9th Cir. 2012)(deciding

to remand without vacatur in part because remand would be “economically

disastrous” due to negative impact on “a billion-dollar venture employing 350

workers”).

      Finally, the disruptive consequences on the environment and wildlife of

vacatur indicate that remand without vacatur is appropriate. In their reply.

Plaintiffs argue that vacatur is appropriate because it will return the Forest to the

 status quo,” which would protect the environment and wildlife because none of

the new roads envisioned under the Revised Plan will be constructed. (Doc. 100 at

52.) But at oral argument. Federal Defendants emphasized that, in the event of

remand without vacatur, any project under the Revised Plan would have to be


                                          63
examined individually; if the project impacted roads, grizzly bears, or bull trout.

the project would require a site-specific consultation and a biological assessment

with the Fish and Wildlife Service. This sort of site-specific evaluation undercuts

Plaintiffs’ argument that remand without vacatur would be overly disruptive;

indeed, it demonstrates that remand without vacatur in this instance would disrupt

the very projects Plaintiffs are concerned about, but allow other projects unrelated

to Plaintiffs’ concerns to proceed.

                                       Conclusion

      For the reasons set forth above, IT IS ORDERED that the parties’ motions

for summary judgment(Doc. 76, 86, 90) are GRANTED IN PART and DENIED

IN PART. Plaintiffs’ motion (Doc. 76)is GRANTED as to WildEarth’s Claim II,

Counts 1 and II, and Swan Valley’s Claims 1 and II to the limited extent explained

in this Order. The defendants’ motions(Docs. 86,90)are GRANTED in all other

respects.

      IT IS FURTHER ORDERED that the provisions of the 2017 BiOp that

violate the ESA are REMANDED WITHOUT VACATUR to the agencies for

further consideration consistent with this Opinion.
                  'A
DATED this.»/v day of June, 2021




                                        United State

                                         64
